Citation Nr: 1647476	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

A remand is necessary in this case because there appears to be outstanding private treatment records relevant to the appellant's claim. In this regard, the Board notes that VA's duty to assist includes obtaining relevant VA treatment records and private medical records when the existence and location of such records has been made known to VA. 38 U.S.C.A. § 5103A (b) (West 2014).

In connection with his previous claim for entitlement to service connection for rheumatic fever, the Veteran submitted a statement in January 2003, in which he reports that he had previously received treatment for rheumatic fever at NYU Medical Center and Lincoln Medical Center.  In response to that statement, the AOJ sent a letter to NYU Medical Center and Lincoln Medical Center to obtain the referred to records. 

In a March 2003 letter, NYU Medical Center advised the AOJ that they did not have any records indicating that the Veteran had received treatment there.  However, the AOJ did not receive a response from Lincoln Medical Center.  There is no indication that the AOJ made a second attempt to obtain the outstanding private treatment records from Lincoln Medical Center after they failed to receive a response to their first attempt.  See 38 C.F.R. § 3.159 (2016).

On remand, the AOJ should give the appellant the opportunity to identify any additional outstanding records pertinent to the claim on appeal, explaining that she has a full one-year period for response. See 38 U.S.C.A § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). In its letter, the AOJ should specifically request that the appellant furnish appropriate authorization to obtain all outstanding private records. Specifically, the AOJ should obtain a current VA Form 21-4142 to obtain any outstanding private treatment records from Lincoln Medical Center.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request new authorization to obtain any outstanding private treatment records pertinent to this claim, to include records from Lincoln Medical and Mental Health Center, and for the Winter Park Memorial Hospital (where the Veteran passed) following the proper VA procedures.  

2.  The Veteran claimed (in 2003) that he received treatment from the VA in Kingsbridge in the Bronx.  Obtain all VA records from the date of the Veteran's discharge from service until his date of death in September 2005.

2. After completing the requested actions, and any additional development deemed warranted (to include arranging for an addendum opinion from the October 2012 VA examiner if new records are attached to the record), readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

